258 F.3d 1004 (9th Cir. 2001)
UNITED STATES OF AMERICA, PLAINTIFF-APPELLEE,v.DANNY LEE KYLLO, DEFENDANT-APPELLANT.
No. 96-30333
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
August 3, 2001

On Remand from the United States Supreme Court D.C. No. CR-92-00051-1-HJF
Before: Melvin Brunetti, John T. Noonan, and Michael Daly Hawkins, Circuit Judges.

ORDER

1
The judgment of this court, 190 F.3d 1041, is reversed and the case is remanded to the district court for further proceedings consistent with the decision of the United States Supreme Court in Kyllo v. United States, 121 S. Ct. 2038 (2001).